DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.  A Terminal disclaimer was filed on 02/19/2021.

3. Claims 1-20 are allowed.

4. Regarding claims 1 (method), 7 (apparatus) and 13 (apparatus) the closest prior art is Stapleton et al. (US 2012/0039254). Regarding claim 1, Stapleton discloses a method (distributed antenna system, see figure 8); comprising: providing a plurality of Digital Remote Units (DRUs), each configured to send and receive wireless radio signals; (plurality of digital remote units with antenna units receiving uplink signals and transmitting downlink signals, see figure 8) providing a plurality of Digital Access Units (DAUs), (plurality of DAU units 805A---805n inter-connected to each other, see figure 8) each configured to communicate with at least one of the plurality of DRUs (plurality of DAUs connected to plurality of DRUs 445 which are inter-connected to each other using optical fiber cable 440, see figure 4); each being coupled to at least one base station; (plurality of DRUs 445 coupled to base stations 405,410, see figure 4)  providing a plurality of sensors operable to detect activity at respective ones  (DAU monitoring module 710 detects which carriers are active for each of the digital remote units, see page 7, paragraph 58 and figure 7), 

However regarding claim 1, the prior art of record fails to disclose motion sensors, train activity, detecting a decrease in train activity at atleast one of the plurality of motion sensors; and in response to the detected decrease in train activity, transitioning an uplink gain toward zero for one of the plurality of DRUSs. 
 
However regarding claim 7, the prior art of record fails to disclose plurality of motion sensors; train activity, at least one of the plurality of motion of sensors operable to detect a decrease in train activity at atleast one of the plurality of motion sensors; and in response to the detected decrease in train activity, at least one of the plurality of DRUs configured to transition an uplink gain toward zero. 

However regarding claim 13, the prior art of record fails to disclose motion of a train; monitor a level of train activity, transitioning an uplink gain toward zero for the first DRU in response to determining a decrease in monitored train activity in the first geographic area and increasing power associated with the second DRU in response to determining an increase in monitored train activity in the second geographic area.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Hobbs et al (US 2015/0282069) discloses an apparatus for power management for distributed antenna system by monitoring the utilization metric for the remote unit, see figure 1.

b. Chow et al (US 2014/0051348) discloses broadband wireless mobile communication system for high speed mobile transportation corridor including a base station and remote antenna units along the corridor, see figures 3a-3c.

c. Chen et al (Planning Optimization of the Distributed Antenna system in high-speed railway communication network based on improved Cuckoo search – 2018 attached) discloses a nonlinear optimization for achieving the optimal deployment of the antennas 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636